287 F. Supp. 2d 877 (2003)
Vanessa BETHEA, Plaintiff,
v.
LASALLE BANK, N.A., Defendant.
No. 01 C 7441.
United States District Court, N.D. Illinois, Eastern Division.
October 14, 2003.
*878 Peter Lewis, Law Office of Joseph V. Roddy, Chicago, IL, for plaintiff.
Robert Thomas Zielinski, Peter A. Milianti, McGuireWoods LLP, Chicago, IL, for defendant.

MEMORANDUM OPINION AND ORDER
BUCKLO, District Judge.
Plaintiff Vanessa Bethea, an African-American female, filed a complaint against her employer, defendant LaSalle Bank, N.A. ("LaSalle"), alleging race and sex discrimination in violation of Title VII, 42 U.S.C. § 2000e et seq., race discrimination in violation of 42 U.S.C. § 1981, and unlawful retaliation in violation of Title VII. LaSalle now moves for summary judgment. I grant the motion.

I. Background
Ms. Bethea was hired by LaSalle in March 1999 as an administrative assistant in the Asset Backed Securities Department. By June 2000, she had been promoted to the position of Trust Administrator I. In August 2000, various employees in the Asset Backed Securities Department received a market increase to their salary. Ms. Bethea was not one of these employees. LaSalle explains its reason for giving merit increases to some employees in the Asset Backed Securities Department, but not Ms. Bethea, as follows. Around that time, Cindy Davis, an employee in the Asset Backed Securities Department, announced that she was resigning to take employment with a competitor. LaSalle was concerned that Ms. Davis would attempt to recruit other LaSalle employees to work with her at the competitor. To *879 defend against any recruitment attempts, LaSalle reviewed the salaries of employees in the Asset Backed Securities Department and ultimately gave market increases to twenty of seventy-three employees in the department. LaSalle indicates that it decided not to give Ms. Bethea a market increase because it felt that her salary was appropriate to her level of contribution to the department, experience and level of development. In addition, LaSalle found it unlikely that Ms. Bethea would be recruited by the competitor because she had a history of antagonistic relations with Ms. Davis.[1]
In November 2000, Ms. Bethea filed a charge with the Illinois Department of Human Rights and the EEOC alleging race and sex discrimination based on the market increases. In April 2002, Ms. Bethea filed another charge, this time alleging that she was subjected to a hostile work environment in retaliation for having filed the previous charge. Ms. Bethea resigned from LaSalle in December 2002.
Summary judgment is proper when "there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law." Fed.R.Civ.P. 56(c); see also Popovits v. Circuit City Stores, Inc., 185 F.3d 726, 731 (7th Cir.1999) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)). In determining whether a genuine issue of material fact exists, I "construe all facts in the light most favorable to the nonmoving party and draw all reasonable and justifiable inferences in that party's favor." Popovits, 185 F.3d at 731 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)). While I apply this standard with particular care in employment discrimination cases, see Adusumilli v. City of Chicago, 164 F.3d 353, 360-61 (7th Cir.1998), the non-moving party "must set forth specific facts showing that there is a genuine issue for trial." Fed.R.Civ.P. 56(e); see also Waldridge v. American Hoechst Corp., 24 F.3d 918, 920 (7th Cir.1994).

II. Race and Sex Discrimination
Title VII prohibits employment discrimination on the basis of both sex and race, and thus, the two types of discrimination are analyzed in the same manner. See, e.g., Traylor v. Brown, 295 F.3d 783, 787-88 (7th Cir.2002). Additionally, the same standards governing liability under Title VII apply to section 1981. Gonzalez v. Ingersoll Milling Mach. Co., 133 F.3d 1025, 1035 (7th Cir.1998). Consequently, I will analyze all of Ms. Bethea's discrimination claims under the Title VII framework.
A plaintiff complaining of employment discrimination may proceed in two ways. She may present direct evidence of discrimination or she may use the McDonnell Douglas burden-shifting approach. Perdomo v. Browner, 67 F.3d 140, 144 (7th Cir.1995). Ms. Bethea presents no direct evidence of discrimination, and chooses to proceed under the burden-shifting approach. Under this approach, she must first establish a prima facie case of discrimination. Traylor, 295 F.3d at 788. Once she does so, LaSalle must produce a nondiscriminatory reason for the alleged discriminatory action. Id. If it does so, Ms. Bethea must then present sufficient evidence that would enable a trier of fact to find that the explanation is pretextual. Id.
In order to establish a prima facie case, Ms. Bethea must establish (1) that she was a member of a protected class, (2) *880 that she was performing her job satisfactorily, (3) that she experienced an adverse employment action, and (4) that similarly situated individuals were treated more favorably. Id. Ms. Bethea fails to establish this last element of her prima facie case. In attempting to satisfy this element, she points to coworker Rita Lopez. Rita Lopez is a non-African-American female who held the same job title as Ms. Bethea and received a market increase in August 2000. Thus, at least with respect to race,[2] Ms. Bethea points to a similarly situated individual outside her protected class who was treated more favorably. LaSalle, however, asks me to look at more than just Ms. Lopez. In August 2000, there were thirteen Trust Administrators including Ms. Bethea.[3] Nine received market increases while four did not.[4] While Ms. Bethea did not receive a market increase, the only other African-American Trust Administrator (who was also female) did. Likewise, the three other Trust Administrators besides Ms. Bethea who did not receive market increases were all Caucasian (two males, one female). As the Seventh Circuit has noted:
A plaintiff cannot establish a prima facie case of racial discrimination by showing that, in a large department, a coworker of another race was treated more favorably than [s]he, though other coworkers of [her] race were treated more favorably than other coworkers of other races. Such a pattern, in which blacks sometimes do better than whites and sometimes do worse, being random with respect to race, is not evidence of racial discrimination.
Bush v. Commonwealth Edison Co., 990 F.2d 928, 931 (7th Cir.1993). See also Wood v. Motorola, Inc., No. 98 C 1967, 1999 WL 617833, at *2 (N.D.Ill.1999) (Bucklo, J.), aff'd, 210 F.3d 377, 2000 WL 158491 (7th Cir.2000) (holding that an African-American engineer did not establish that she was treated differently than similarly situated employees outside her class where two white engineers received raises similar to or lower than plaintiff's and one African-American engineer received a raise much higher than plaintiff's). Here, some white Trust Administrators received market increases while Ms. Bethea, an African-American, did not, but at the same time, another African-American Trust Administrator received a market increase while some white Trust Administrators did not. Looking at the whole picture in light of Bush and Wood, it becomes clear that Ms. Bethea fails to establish that similarly situated individuals outside her class were treated more favorably. Consequently, she fails to establish a prima facie case of discrimination.

III. Retaliation
As with discrimination claims, a plaintiff pursuing a retaliation claim may proceed either by presenting direct evidence of retaliation or by using the McDonnell Douglas burden-shifting approach. Stone v. City of Indianapolis Pub. Utils. Div., 281 F.3d 640 (7th Cir. 2002). Ms. Bethea presents no direct evidence of retaliation, and thus proceeds under the burden-shifting approach. Under that approach, she must establish that (1) she engaged in statutorily protected activity; *881 (2) she performed her job according to LaSalle's legitimate expectations; (3) despite meeting these legitimate expectations, she suffered a materially adverse employment action; and (4) she was treated less favorably than similarly situated employees who did not engage in statutorily protected activity. Hilt-Dyson v. City of Chicago, 282 F.3d 456, 465 (7th Cir. 2002). Here, Ms. Bethea fails to establish that she suffered a materially adverse employment action.
Ms. Bethea claims that from the time she first complained of racial discrimination, she was ostracized, ignored, and mistreated by her coworkers and supervisors. In order for a hostile work environment to constitute an actionable adverse employment action, however, harassment must be so severe or pervasive "so as to alter the conditions of the victim's employment and to create an abusive working atmosphere." Ribando v. United Airlines, Inc., 200 F.3d 507, 511 (7th Cir.1999). Not everything that makes an employee unhappy is an actionable adverse employment action. Id. Reviewing the record, it is clear that Ms. Bethea's claims, which consist of petty slights and normal workplace frictions, do not support a finding that she was subject to a hostile work environment. Thus, she fails to establish that she suffered a materially adverse employment action following her discrimination complaint, and her retaliation claim therefore cannot stand.

IV. Conclusion
Because plaintiff fails to establish a prima facie case of discrimination or retaliation, defendant's motion for summary judgment is GRANTED.
NOTES
[1]  On her exit interview form, Ms. Davis wrote: "There were many reasons for my leaving, one of which was a particular co-worker, Vanessa Bethea." (Goldenberg Aff. Ex. B.)
[2]  Ms. Bethea's brief fails to discuss at all her sex discrimination claim, arguing only her race discrimination and retaliation claims.
[3]  There are two types of Trust Administrator positions, Trust Administrator I and Trust Administrator II. The positions are similar, with a Trust Administrator II enjoying a greater level of responsibility than a Trust Administrator I.
[4]  Recall that in the entire Asset Backed Securities Department, twenty employees received market increases while fifty-three did not.